DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/759,709 application filed April 27, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 23 are pending and have been fully considered.

Information Disclosure Statement
The non-patent literature references in the IDS filed December 15, 2020, have not been considered because copies of said references do not appear to have been filed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 1 of claim 1 as follows:
“1.  An alumina supporter material, 

Please amend claim 8 as follows:
“8.  The supporter material of claim 1, wherein 95% or more by mass of the rod-shaped alumina is distributed on the exterior surface of the main body alumina and/or in the micron-sized pores having a pore diameter D within a range of 3-10 m.

Please amend claim 15 as follows:
a room temperature to a heat treatment temperature T = 110-170oC at a temperature rise velocity v of 5-20oC/min, then performing heat treatment at a constant temperature for 4-8h.

Please amend claim 16 as follows:
“16.  The method of claim 15, wherein the sealing and heat treatment comprise: heating from a room temperature to a pretreatment temperature T1=60-100°C at a temperature rise velocity v1 of 10-20°C/min, then carrying out pretreatment at a constant temperature for 2-4h; further heating from the pretreatment temperature T1 to a heat treatment temperature T=110-170°C at a temperature rise velocity v2 of 5-10°C/min, then performing heat treatment at a constant temperature for 4-8h; in addition, v2 is at least 3°C/min

Please amend claim 23 as follows:
“23.  The method of claim 12, wherein the preparation in step (1) comprises the following steps: an additive-containing solution with a physical pore-expanding agent, mixing, kneading and molding the physical pore-expanding agent with the alumina precursor, drying and roasting the molded product to obtain an alumina supporter intermediate; wherein the dosage of the additive-containing solution is 30-50% by mass of the saturated water absorption capacity of the physical pore-expanding agent.

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the supporter material with the recited physical properties or the method of making the same such that one of ordinary skill in the art might conclude that the product obtained therefrom must be the same or similar to the claimed supporter.  One of the nearest prior art references appears to be Iga et al (JP 63147820 A), which discloses “a process for producing an aqueous solution of an aluminum salt and ammonium hydrogen carbonate by heating and aging in an aqueous solution of ammonium producing alumina particles, the aqueous solution reaction product is aged in an aqueous solution of ammonium hydrogen carbonate (i.e., ammonium bicarbonate –Examiner’s insertion) to which an acid or a base has been added in advance…The aluminum salt used in the…is a water-soluble salt of aluminum, and any aluminum salt can be used, for example, aluminum hydroxide, aluminum sulfate, aluminum nitrate, aluminum chloride…these aluminum salts and ammonium hydrogen carbonate are reacted first with an aqueous solution…at a temperature of 40 ° C. or lower, or a part thereof may be reacted at 40 ° C. or lower and the remainder may be reacted at a temperature of 40 ° C. or higher. The product obtained by reacting at a temperature of 40 ° C. or less is usually amorphous. In addition, it is preferable to use the aluminum salt and ammonium hydrogen [carbonate in an excessive amount relative to the stoichiometric amount required for generating [ammonium aluminum carbonate hydroxide].”  Note, that, for example, Iga et al does not disclose a pore-expanding agent, which agent appears necessary for the physical properties of the alumina supporter material [see, e.g., paragraph 0057 of the instant specification: “[t]he particle size of the physical pore-expanding agent is selected according to micron-sized pore channels of the supporter intermediate”]. See also Sun et al (US 6207,611 B1), “physical pore-enlarging agents are generally flammable solid particulates, of which the pore-enlarging principle involves that after the solid particulates and the the pseudoboehmite powder are mixed homogenously and extruded to [form] bar[s] under the effect of water or aqueous solution, the bars are calcined at a high temperature in oxygen-containing atmosphere, in the course of calcination the physical pore-enlarging agent is converted to gas and escapes therefrom, and a certain volume of large pores is left, so large numbers of the enlarged pores are formed in the bar alumina carrier resulted from calcination. The pore sizes in the carrier which has been treated by pore-enlarging depend on various factors such as the type of the physical pore-enlarging agent used and the like” [column 2, lines 36-49].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
July 31, 2021